IN THE SUPREME COURT OF NORTH CAROLINA
                                    No. 173A16

                                Filed 17 March 2017

STATE OF NORTH CAROLINA

              v.

MORRIS LEAVETT STITH



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 787 S.E.2d 40 (2016), finding no error after

appeal from a judgment entered on 24 September 2014 by Judge Claire V. Hill in

Superior Court, Johnston County. Heard in the Supreme Court on 15 February 2017.


      Joshua H. Stein, Attorney General, by Charles G. Whitehead, Special Deputy
      Attorney General, for the State.

      Kimberly P. Hoppin for defendant-appellant.


      PER CURIAM.


      AFFIRMED.